ROSS MILLER Secretary of State 204 North Carson Street, Ste 1 Carson City, Nevada 89701-4069 (775) 684-5708 Website: secretaryofstate.biz Articles of Incorporation (PURSUANT TO NRS 78) Filed in the office of /s/Ross Miller Ross Miller Secretary of State State of Nevada Document Number 20080607901-43 Filing Date and Time 09/11/20088:35AM Entity Number E0583442008-8 USE BLACK INK ONLY – DO NOT HIGHLIGHT ABOVE SPACE FOROFFICE USE ONLY 1. Name of Corporation BAY PEAK 3 ACQUISITION CORP. ¨ Commercial Registered Agent [] 2.ResidentAgent For Service ofProcess: (check only one box) x Noncommercial Registered AgentOR ¨ Office or Position with Entity (name and address below)(name and address below) L and R Service Company of Nevada, LLC Name of Noncommercial Registered Agent OR Name of Title of Office or Other Position with Entity 3993 Howard Hughes Parkway, Suite 600 Las Vegas Nevada 89169 Street Address City Zip Code Mailing Address (If different from street address City Nevada Zip Code 3.Authorized Stock: (number of shares corporation is authorized to issue) Number of shares With par value:200,000,000 Par value Per share: $.001 Number of shares Without par value:0 4. Name and Addresses Of the Board of Directors/Trustees: (each Director/Trustee must be a natural person at least 18 years of age: attach additional page if more than two directors/trustees) 1.Cory Roberts Name 169 Bolsa Avenue Mill Valley CA 94941 Street Address City State Zip Code 2.Lanny R. Lang 3536 E. Saltsage Drive Phoenix AZ 85048 Street Address City State Zip Code 3. Name Street Address City State Zip Code 5.Purpose: (optional –see Instructions) The purpose of this corporation shall be: 6.Name, Address And Signature of Incorporator: (attach additional pages if more than one Incorporator) Lanny R. Wang X By:/s/Lanny R. Wang Name Incorporator Signature 3536 E. Saltsage Drive Phoenix AZ 85048 Address City State Zip Code 7. Certificate of Acceptance of Appointment of Resident Agent I hereby accept appointment as Resident Agent for the above named corporation. CSC Services of Nevada, Inc. X By:/s/ Linda S. Howell, On behalf of L and R Service Company of Nevada, LLC 9-9-08 Authorized Signature of R.A. or On behalf of R.A. Company Date This form must be accompanied by appropriate fees. CORPORATE CHARTER I, ROSS MILLER, the duly elected and qualified Nevada Secretary of State, do hereby certify that BAY PEAK 3 ACQUISITION CORP., did on September 11, 2008, file in this office the original Articles of Incorporation; that said Articles of Incorporation are now on file and of record in the office of the Secretary of State of the State of Nevada, and further, that said Articles contain all the provisions required by the law of said State of Nevada. Certified by: Kathleen Perusse Certificate Number: C20080912-0976 IN WITNESS WHEREOF, I have hereunto set my hand and affixed the Great Seal of State, at my office on September 16, 2008 /s/ Ross Miller Ross Miller Secretary of State ARTICLES OF INCORPORATION OF BAY PEAK 3 ACQUISITION CORP. The undersigned, a natural person, for the purpose of organizing a corporation for conducting the business and promoting the purposes hereinafter stated, under the provisions and subject to the requirements of the laws of the State of Nevada (particularly Chapter 78 of the Nevada Revised Statutes and the acts mandatory thereof and supplemental thereto), hereby declares that: FIRST:The name of the corporation (hereinafter called the "Corporation") is: BAY PEAK 3 ACQUISITION CORP. SECOND:The name of the person designated as the resident agent of the Corporation and the street address of the resident agent where process may be served upon the Corporation, which is also the mailing address of the resident agent, are: L and R
